Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 20, 2018

                                       No. 04-18-00273-CR

                                    Mark Henry BENAVIDES,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR7193
                            Honorable Dick Alcala, Judge Presiding


                                          ORDER
        Appellant’s brief was original due September 19, 2018. After this court granted two prior
thirty-day extension, appellants brief was due November 19, 2018. On November 20, 2018,
appellant filed a third motion for extension of time asking for an addition forty-five days in
which to file his brief. After review, we GRANT IN PART AND DENY IN PART appellant’s
third motion for extension of time. Specifically, we grant appellant another thirty-day extension
of time to file his brief, but deny his request for an additional forty-five days in which to file his
brief. We ORDER appellant to file his brief in this court on or before December 19, 2018.
Appellant is advised that no further extensions of time to file appellant’s brief will be
granted absent written proof of extraordinary circumstances.

      We order the clerk of this court to serve a copy of this order on all counsel.


                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court